PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-1154


CHRISTOPHER A. IAMES,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



                       Appeal from the United States Tax Court.
                               (Tax Ct. No. 10306-14L)


Argued: January 25, 2017                                      Decided: March 7, 2017


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by published opinion. Judge Wilkinson wrote the opinion, in which Judge
Motz and Judge Diaz joined.


ARGUED: Alvah Lavar Taylor, LAW OFFICES OF A. LAVAR TAYLOR, LLP, Santa
Ana, California, for Appellant.         Jennifer Marie Rubin, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee. ON BRIEF: Jonathan
T. Amitrano, LAW OFFICES OF A. LAVAR TAYLOR, LLP, Santa Ana, California;
William Wise, WISE & STRACKS, Chicago, Illinois, for Appellant. Caroline D.
Ciraolo, Principal Deputy Assistant Attorney General, Diana L. Erbsen, Deputy Assistant
Attorney General, Gilbert S. Rothenberg, Michael J. Haungs, Tax Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
WILKINSON, Circuit Judge:

       This tax administration case presents the question of whether the appellant,

Christopher Iames, may contest his tax liability in a collection due process (CDP) hearing

under Section 6330 of the Internal Revenue Code. Iames unsuccessfully challenged his

liability in a preassessment hearing before the Office of Appeals of the Internal Revenue

Service (IRS). He later sought to raise the same issue before the same administrative unit

in his CDP hearing. The Office of Appeals concluded that Section 6330 prohibited him

from disputing his liability a second time, and the Tax Court agreed. For the reasons that

follow, we affirm the judgment of the Tax Court and hold that Iames is barred from

contesting the issue of his tax liability in the CDP hearing.

                                              I.

       We first set forth the statutory framework on CDP hearings before turning to the

particulars of this case.

                                             A.

       Section 6330 provides a set of procedural safeguards for taxpayers facing a

potential levy action by the IRS: notice, an administrative hearing, and judicial review. 26

U.S.C. § 6330; see Goza v. Comm’r, 114 T.C. 176, 179-80 (2000). Congress enacted

Section 6330 as part of its broader efforts to reform the IRS’s tax collection process and

to protect taxpayers from abusive or arbitrary collection practices. See Internal Revenue

Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, § 3401(b), 112 Stat.

685, 747-49.



                                              2
       Before collecting a delinquent tax through a levy on a taxpayer’s property, the

Commissioner must notify the taxpayer of his right to a hearing at least thirty days in

advance. 26 U.S.C. § 6330(a). The taxpayer may then contest the levy in an

administrative forum known as a “collection due process” hearing. § 6330(b)(1). At the

taxpayer’s request, the Office of Appeals is obligated to furnish an “[i]mpartial officer” to

hear the taxpayer’s challenge. § 6330(b)(3). The officer must verify that “the

requirements of any applicable law or administrative procedure have been met.”

§ 6330(c)(1). The hearing itself is informal: it may consist of “written or oral

communications,” and a transcript is not required. 26 C.F.R. § 301.6330-1(d)(2),

Q&A-D6. After the Office of Appeals makes its determination, the taxpayer may petition

the Tax Court for judicial review. 26 U.S.C. § 6330(d)(1).

       In general, CDP hearings may address a broad array of challenges. The taxpayer

may raise “any relevant issue relating to the unpaid tax or the proposed levy.”

§ 6330(c)(2)(A). Permissible issues, the statute notes, include classic collection-related

matters such as “spousal defenses,” “challenges to the appropriateness of collection

actions,” and “offers of collection alternatives.” Id.

       Section 6330 also limits the consideration of certain topics. Two restrictions—on

tax liability challenges and issues already raised in prior proceedings—are relevant here.

Section 6330(c)(2)(B) authorizes a taxpayer to challenge “the existence or amount of the

underlying tax liability” so long as the taxpayer “did not receive any statutory notice of

deficiency for such tax liability or did not otherwise have an opportunity to dispute such



                                              3
tax liability.” § 6330(c)(2)(B). This case involves the “opportunity to dispute” portion of

the provision. The statute does not define this term, but the IRS has interpreted it to

include “a prior opportunity for a conference with Appeals that was offered either before

or after the assessment of the liability.” 26 C.F.R. § 301.6330-1(e)(3), Q&A-E2. In other

words, according to the IRS, a taxpayer who could have appealed to the Office of

Appeals cannot later challenge his tax liability in a CDP hearing. The Tax Court upheld

the IRS’s regulation as a reasonable interpretation of Section 6330 in Lewis v.

Commissioner, 128 T.C. 48, 61 (2007).

       Section 6330(c)(4) bars review of any issue that was “raised and considered” in

any “previous administrative or judicial proceeding” if “the person seeking to raise the

issue participated meaningfully” in the proceeding. 26 U.S.C. § 6330(c)(4). The

Commissioner formerly interpreted the provision not to apply to liability issues in light of

Section 6330(c)(2)(B)’s explicit discussion on that point. See Office of Chief Counsel,

Internal Revenue Serv., Notice CC-2003-016, at 20 (2003). But the Commissioner’s

current interpretation simply restates the statutory language. See Office of Chief Counsel,

Internal Revenue Serv., Notice CC-2006-019, at 33 (2006).

                                            B.

       Although the record in this case is sparse, the relevant facts are undisputed. The

Commissioner proposed a civil penalty of approximately $61,000 against Iames for a

reporting violation. Before the Commissioner assessed the tax, however, Iames pursued

an administrative appeal. He filed a protest with the Office of Appeals, challenging the



                                             4
imposition and amount of the penalty. The Appeals Officer reviewed the file and

conducted a telephone conference with Iames’s counsel. During the call, Iames’s counsel

requested particular documents; the officer agreed to look into the request and hold

another conference. The officer followed up by letter a month later to schedule a second

phone call. Hearing nothing in reply for three weeks, the officer sustained the penalty and

closed the case.

       The Commissioner initiated its administrative collection process and proceeded to

assess the penalty. The Commissioner also notified Iames of the IRS’s intent to levy and

informed him of his right to a CDP hearing under Section 6330.

       Iames requested a CDP hearing to challenge his tax liability. He did not request or

propose an alternative collection method in lieu of the levy. Following two telephone

conferences with Iames’s counsel, the Office of Appeals sustained the Commissioner’s

collection action. The Notice of Determination explained that Iames was barred from

disputing his tax liability in the CDP proceeding because he “was given the opportunity

to raise any relevant issues relating to the unpaid tax” in the earlier hearing. J.A. 51.

       Undeterred, Iames petitioned the Tax Court to review the Notice of Determination.

The Commissioner moved for summary judgment, arguing that Section 6330(c)(2)(B)

and (c)(4) barred Iames from disputing his underlying liability in light of his first appeal.

The Tax Court agreed that liability was off-limits and granted summary judgment in the

Commissioner’s favor. Relying on the text of Section 6330(c)(2)(B), the associated

regulation, and the Lewis decision, the court concluded that Iames “had a prior



                                               5
opportunity to challenge the existence [and] the amount of the underlying liability and he

may not do so here.” J.A. 148. After two unsuccessful motions for reconsideration, Iames

now appeals.

                                             II.

       Courts of appeals review decisions of the Tax Court “in the same manner and to

the same extent as decisions of the district courts in civil actions tried without a jury.” 26

U.S.C. § 7482(a)(1). Accordingly, we review de novo the Tax Court’s grant of summary

judgment. Ripley v. Comm’r, 103 F.3d 332, 334 n.3 (4th Cir. 1996). Summary judgment

is appropriate only where, as here, no material facts are disputed and the moving party is

entitled to judgment as a matter of law. Dreamstreet Investments, Inc. v. MidCountry

Bank, 842 F.3d 825, 829 (4th Cir. 2016).

                                             III.

       This case implicates both subsections (c)(2)(B) and (c)(4) of Section 6330: Iames

seeks to dispute his tax liability in a CDP proceeding despite having already raised the

issue in an earlier administrative appeal. 1 Because the Tax Court grounded its decision in




       1
         Although Iames argues that he was also entitled to challenge his tax liability in
the Tax Court, we discuss here his foundational contention: whether he was barred from
bringing up the topic in his CDP hearing. Section 6330 prescribes the issues that may be
raised “at the hearing.” 26 U.S.C. § 6330(c)(2)(A), (c)(2)(B), (c)(4). The IRS correctly
notes the Tax Court may review only “an issue, including a challenge to the underlying
tax liability, that was properly raised in the taxpayer’s CDP hearing.” 26 C.F.R.
§ 301.6330-1(f)(2), Q&A-F3.


                                              6
Section 6330(c)(2)(B), we begin with that provision and then consider Section

6330(c)(4). Both subsections, we hold, preclude CDP review of Iames’s tax liability. 2

       Section 6330(c)(2)(B), titled “Underlying liability,” allows a taxpayer to challenge

his tax liability unless one of two exceptions applies. As noted, the statute provides that

the “person may . . . raise at the hearing challenges to the existence or amount of the

underlying tax liability for any tax period if the person did not receive any statutory

notice of deficiency for such tax liability or did not otherwise have an opportunity to

dispute such tax liability.” 26 U.S.C § 6330(c)(2)(B). There is no suggestion that Iames

received a notice of deficiency.

       Whether Section 6330(c)(2)(B) bars Iames from disputing his tax liability in his

CDP hearing thus depends on whether his chance to request an administrative hearing

before the Office of Appeals qualifies as an “opportunity to dispute [his] tax liability.”

Iames interprets the statute to preclude CDP review only where the taxpayer had a chance

to contest his liability in court. He claims that an administrative opportunity (such as a

hearing before the Office of Appeals) does not activate the bar on CDP liability review.

The pertinent regulation, as mentioned above, provides that the availability of a

preassessment conference with the Office of Appeals qualifies as an “opportunity to

dispute” one’s tax liability. See 26 C.F.R. § 301.6330-1(e)(3), Q&A-E2. Considering the
       2
         The Commissioner also urges that this appeal be resolved as a matter of privity
issue preclusion. Issue preclusion, as an affirmative defense, goes to the merits of a
dispute, not mootness or jurisdiction as the Commissioner appears to believe. Fed. R.
Civ. P. 8(c)(1); see Blonder-Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S. 313, 350
(1971). Given the reasoning set forth herein, we have no need to address the additional
question of issue preclusion.


                                            7
text and structure of Section 6330(c)(2)(B) as well as the purpose of the CDP provisions

more generally, we conclude that such hearings activate Section 6330’s prohibition. The

fact that the IRS, through its regulation, interprets Section 6330(c)(2)(B) as we do

reinforces our conviction that preassessment hearings before the Office of Appeals

qualify as “opportunit[ies] to dispute” tax liability. Iames, therefore, is precluded from

raising his tax liability in his CDP hearing.

       In light of Section 6330(c)(2)(B)’s unqualified language, an administrative hearing

is not categorically excluded from qualifying as “an opportunity to dispute” tax liability

solely because it is administrative in nature. The statute unambiguously provides that a

taxpayer may raise the issue of his liability in a CDP hearing if he has not yet had “an

opportunity” to do so. By its own terms, then, Section 6330(c)(2)(B) does not specify “a

judicial opportunity,” but merely “an opportunity.” The right to an administrative hearing

may qualify as such “an opportunity.” Iames’s interpretation, by contrast, would add an

adjective, “judicial,” to the statute that Congress did not put there.

       The portion of Section 6330(c)(2)(B) on notices of deficiency supports this

interpretation. Courts must determine the meaning of statutory language “[not only] by

reference to the language itself, [but as well by] the specific context in which that

language is used.” Yates v. United States, 135 S. Ct. 1074, 1082 (2015) (plurality

opinion) (quoting Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997)). As the Tax Court

has emphasized, “receipt of a notice of deficiency serves as a taxpayer’s ticket to the Tax

Court.” Lewis, 128 T.C. 55. The resulting chance to litigate one’s liability negates any



                                                8
need for an additional challenge in the CDP context. Accordingly, Section 6330(c)(2)(B)

provides that taxpayers who are given a notice of deficiency are barred from raising the

issue in a CDP hearing. The provision then extends this bar to anyone who “otherwise”

had the chance to dispute liability. 26 U.S.C. § 6330(c)(2)(B). The term “otherwise”

suggests that the same principle animates both parts of Section 6330(c)(2)(B): taxpayers

do not get an additional bite at the apple.

       In holding that the prohibition on CDP liability review is not limited to prior

judicial challenges, we need not specify what types of administrative hearings may or

may not activate the bar. It is clear that the option to request a hearing with the Office of

Appeals before the Commissioner assesses the tax counts as “an opportunity to dispute

[one’s] tax liability.” First, taxpayers in these hearings have a genuine chance to explain

why they should not be held to the amount requested by the Commissioner. Second, the

Office of Appeals is an independent decisionmaker. As the Tax Court noted in Lewis, the

law establishing Section 6330 also “mandate[d] that an independent appeals function

exist within the IRS,” Lewis, 128 T.C. 59, suggesting that the Office of Appeals is

“more than just a rubber stamp for the Commissioner’s determinations,” id. at 60.

Finally, the Office of Appeals conducts both the preassessment hearing and the CDP

hearing. We conclude that the former precludes the latter when it comes to tax liability.

       This straightforward interpretation of Section 6330(c)(2)(B) also accords with the

general focus of Section 6330 on the Commissioner’s collection of a predetermined

liability, not the merits of that liability. As the Supreme Court has observed, “the words



                                              9
of a statute must be read . . . with a view to their place in the overall statutory scheme.”

FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133 (2000) (quoting Davis v.

Mich. Dep’t of Treasury, 489 U.S. 803, 809 (1989)). Congress enacted Section 6330 to

make the collection process less onerous, to encourage negotiation between taxpayers and

the Commissioner, and to impose a measure of procedural regularity and oversight on the

Commissioner’s significant and previously unfettered power to levy. Against this

backdrop, Congress envisioned only limited CDP review of the taxpayer’s underlying

liability.

        The scheme Congress devised reflects the problem—abusive collection

practices—Congress sought to remedy. The statute provides that “[n]o levy may be made

on any property or right to property of any person unless the Secretary has notified such

person in writing of their right to a hearing.” 26 U.S.C. § 6330(a)(1). This notice must

describe “the proposed [collection] action . . . and the rights of the person with respect to

such action,” including “the alternatives available to taxpayers which could prevent levy

on property” and “procedures relating to redemption of property.” § 6330(a)(3)(C). The

CDP hearing officer must verify that “the requirements of any applicable law or

administrative procedure have been met.” § 6330(c)(1). In addition to authorizing

taxpayers to raise “any relevant issue relating to the unpaid tax or the proposed levy,”

Congress     took   care        to     green-light       specific     collection-related   arguments.

§   6330(c)(2)(A)    (listing        “appropriate    spousal        defenses,”   “challenges   to   the

appropriateness of collection actions,” and “offers of collection alternatives”). Finally,



                                                    10
the hearing officer must consider “whether any proposed collection action balances the

need for the efficient collection of taxes with the legitimate concern of the person that

any collection action be no more intrusive than necessary.” § 6330(c)(3)(C).

Administrative appeals under Section 6330 are called “collection due process” hearings

for a reason.

       Within this collection-focused framework, liability review plays no more than a

minor part: Section 6330(c)(2)(B) catches taxpayers who would otherwise fall through

the cracks. After declaring broadly that a taxpayer may raise “any relevant issue,” the

statute mentions that the taxpayer can “also” bring up liability if he did not receive an

earlier chance to do so. § 6330(c)(2)(B). The text of the provision accentuates the

peripheral role Congress accorded to liability challenges at the CDP stage.

       It is unsurprising that Congress prescribed such a narrow window for CDP liability

review. As Iames himself explains in detail, taxpayers have “multiple opportunities to

administratively challenge virtually every type of disputed tax liability” prior to a CDP

hearing and well before any payment. Br. of Appellant at 12-13. These prepayment

administrative avenues include preassessment hearings with the Office of Appeals (an

option that Iames pursued), offers in compromise based on doubt as to liability, requests

for audit reconsideration, and requests for abatement. See id. at 27-36.

       This variety of administrative options suggests that Congress did not intend for

CDP proceedings, which concern tax collections, to become the primary vehicle for

liability challenges. Instead of throwing open the door to such arguments, Congress left it



                                            11
but slightly ajar. Section 6330(c)(2)(B) strikes a balance between giving taxpayers at

least one opportunity to dispute their tax liability and ensuring that prepayment liability

challenges do not frustrate the process of revenue collection.

        Here, Iames was afforded a meaningful opportunity to challenge the imposition

and amount of the reporting penalty: he had the ability to request a preassessment hearing

before the Office of Appeals. This was sufficient under Section 6330(c)(2)(B). Moreover,

Iames took advantage of the hearing. He was represented by counsel, who filed his initial

protest with the Office of Appeals. Prior to the hearing, the officer reviewed the revenue

agent’s report, the protest, and other documentation. The officer also conferred with a

technical specialist. At the hearing, Iames’s counsel actually contested Iames’s liability

and asked for additional documents. The officer followed up on this request, but Iames’s

counsel failed to respond. Plainly, then, Iames enjoyed “an opportunity to dispute [his]

tax liability.” 3

                                              IV.

        Although the Tax Court did not address Section 6330(c)(4), the Commissioner

contends that provision also prohibits Iames’s liability challenge. The provision, titled
        3
          Lacking a tenable textual argument, Iames resorts to the interpretive maxim
noscitur a sociis, which counsels that “words grouped in a list should be given related
meaning.” Dole v. United Steelworkers of Am., 494 U.S. 26, 36 (1990). The canon, Iames
argues, implies that only judicial opportunities qualify under Section 6330(c)(2)(B)
because notices of deficiency enable taxpayers to litigate liability in court. But Section
6330(c)(2)(B), with just two parts, is no list. See Graham Cty. Soil & Water Conservation
Dist. v. U.S. ex rel. Wilson, 559 U.S. 280, 289 (2010) (“[T]hese [three] items are too few
and too disparate to qualify as a string of statutory terms . . . or items in a list.” (internal
quotation marks and citations omitted)). Not only does the maxim not suffice, then, to
override the clear text of the statute; it is wholly inapplicable.


                                              12
“Certain issues precluded,” states that “[a]n issue may not be raised at the [CDP] hearing

if . . . the issue was raised and considered at a previous hearing under section 6320 or in

any other previous administrative or judicial proceeding; and . . . the person seeking to

raise the issue participated meaningfully in such hearing or proceeding.” 26 U.S.C.

§ 6330(c)(4).

       Iames does not dispute any of the operative facts. The tax liability issue was raised

in a “previous administrative . . . proceeding,” his hearing with the Office of Appeals.

The hearing officer considered—and ultimately rejected—his arguments. And Iames was

represented at the hearing by counsel. We therefore agree with the Commissioner and

hold that Section 6330(c)(4) bars Iames from challenging his liability in the CDP context.

       Attempting to evade this straightforward application of clear statutory text, Iames

suggests that Section 6330(c)(4) applies only to collection issues and not to liability

issues, which are addressed exclusively in Section 6330(c)(2)(B). We cannot discern any

limitation of this sort in the text of Section 6330(c)(4). Congress emphatically expressed

its view that Section 6330(c)(4) has broad preclusive scope. The word “issue” is

unqualified; it is not confined to collection matters. And “any” earlier proceeding suffices

to knock an already-raised matter out of the CDP hearing. Once again, as with subsection

(c)(2)(B), Iames is trying to add qualifying adjectival language to the statute that is

simply not there.

       Much of our explanation in the preceding section applies here. Section

6330(c)(2)(B) and (c)(4) share much in common. Both provisions incorporate the



                                            13
principles of claim preclusion and issue preclusion, respectively, into the CDP context.

They are motivated by the same idea: CDP hearings do not afford taxpayers a chance to

relitigate questions that have already been settled or should have been. Subsection

(c)(2)(B) concerns liability challenges that a taxpayer had a chance to raise, while (c)(4)

applies to all issues that were actually disputed. Because Iames had an earlier opportunity

to challenge his underlying tax liability and in fact took advantage of this opportunity,

both provisions prevent him from contesting the same issue a second time in his CDP

proceeding. Construing Section 6330’s prohibitions on liability review in the narrow way

Iames urges would wholly undermine Congress’s efforts to fashion a limited window for

liability challenges in the CDP context and to foreclose repetitive arguments. The

Commissioner is entitled to judgment as a matter of law, and the Tax Court is

accordingly

                                                                             AFFIRMED.




                                            14